                                                    Case 2:21-cv-00261-JCM-NJK Document 21
                                                                                        22 Filed 08/30/21
                                                                                                 09/07/21 Page 1 of 2



                                   1          ROGER L. GRANDGENETT II, ESQ., NV Bar No. 6323
                                              STEVEN J.T. WASHINGTON, ESQ., NV Bar No.14298
                                   2          LITTLER MENDELSON, P.C.
                                              3960 Howard Hughes Parkway
                                   3          Suite 300
                                              Las Vegas, NV 89169-5937
                                   4          Telephone:   702.862.8800
                                              Fax No.:     702.862.8811
                                   5          Email:       rgrandgenett@littler.com
                                                           swashington@littler.com
                                   6
                                              Attorneys for Defendant
                                   7          ST. MORITZ SECURITY SERVICES, INC.

                                   8
                                                                               UNITED STATES DISTRICT COURT
                                   9
                                                                                     DISTRICT OF NEVADA
                               10

                               11
                                              GEORGE PACIOCCO, an Individual,                    Case No. 2:21-cv-00261-JCM-NJK
                               12
                                                                  Plaintiff,
                               13
                                              vs.                                                STIPULATION AND ORDER TO DISMISS
                               14                                                                ENTIRE ACTION WITH PREJUDICE
                                              ST. MORITZ SECURITY SERVICES,
                               15             INC., a Foreign Corporation,

                               16                                 Defendant.

                               17

                               18                      Plaintiff GEORGE PACIOCCO (“Plaintiff”) and Defendant ST. MORITZ SECURITY

                               19              SERVICES, INC. (“Defendant”), by and through their respective counsel of record, hereby

                               20              stipulate and respectfully request an order dismissing this action in its entirety with prejudice.

                               21                      The parties agree that neither party shall be deemed to be a prevailing party in this action

                               22              and that neither party will file for an award of attorneys’ fees or costs pursuant to any rule, statute,

                               23              or law, whether local, state, or federal, in any forum that would be available.

                               24              ///

                               25              ///

                               26              ///

                               27              ///

                               28              ///
L IT TL E R ME N DE LS O N , P .C .
           A t t o r n e ys A t L a w
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                  S u i t e 3 00
    L a s V e ga s , N V 89 1 69 - 59 3 7
              7 0 2 . 866 2 . 88 0 0
                                                  Case 2:21-cv-00261-JCM-NJK Document 21
                                                                                      22 Filed 08/30/21
                                                                                               09/07/21 Page 2 of 2



                                   1                   Each party shall bear its own costs and fees for the claims dismissed by this Stipulation and

                                   2           Order.

                                   3          Dated: August 30, 2021                           Dated: August 30, 2021
                                   4          Respectfully submitted,                          Respectfully submitted,
                                   5

                                   6          /s/ Rex M. Martinez                              /s/ Steven J.T. Washington
                                              JENNY L. FOLEY, PH.D., ESQ.                      ROGER L. GRANDGENETT II, ESQ.
                                   7          REX M. MARTINEZ, ESQ.                            STEVEN J.T. WASHINGTON, ESQ.
                                              HKM EMPLOYMENT ATTORNEYS LLP                     LITTLER MENDELSON, P.C.
                                   8
                                              Attorneys for Plaintiff                          Attorneys for Defendant
                                   9          GEORGE PACIOCCO                                  ST. MORITZ SECURITY SERVICES, INC.
                               10

                               11
                                                                                             IT IS SO ORDERED.
                               12
                                                                                                     Dated: September
                                                                                                            _____________________,
                                                                                                                      7, 2021.     2021.
                               13

                               14

                               15                                                                    _______________________________________
                                                                                                     UNITED STATES DISTRICT JUDGE
                               16

                               17
                                              4845-3287-0644.1 / 041039-1052
                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
L IT TL E R ME N DE LS O N , P .C .
           A t t o r n e ys A t L a w
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                                                                                                2.
                  S u i t e 3 00
    L a s V e ga s , N V 89 1 69 - 59 3 7
              7 0 2 . 866 2 . 88 0 0
